DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: No brief descriptions for drawings 5a, 5b, 5c, or 5d are present. 
Appropriate correction is required.
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0118241 A1) in view of Faybishenko (2014/0121487 A1).
Regarding claim 1, Smith teaches a smart defecation plate including a companion animal medical examination kit (Figs 1-5), the smart defecation plate comprising: a body a center of which is formed in a concave shape (Fig 2 Item 20- shallow container); an upper plate which is coupled to a top of the body, and in which defecation holes are formed in a grid pattern (Fig 2 Item 44- polymeric grid); a pad part which includes a waterproof pad and absorption pads attached to the waterproof pad and configured to absorb a fluid entering through the defecation holes and which is disposed between the body and the upper plate (Fig 2 Item 30- absorbent pad).
However, Smith does not teach a medical examination kit which is disposed on a top of the pad part.
Faybishenko does teach a medical examination kit which is disposed on a top of the pad part (Fig 2 Item 86- diagnostic test).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Smith’s pad with the further teachings of Faybishenko’s medical examination kit in order to provide a household pet access to a proactive health monitoring system outside of a medical facility (see paragraph 28 Faybishenko for use with pets and animals). 
Regarding claim 3, modified Smith teaches all of the abovementioned claim 1 and further teaches wherein the medical examination kit comprises: an absorption portion which absorbs a fluid (Faybishenko- Fig 1 Item 42- sample collection device, [0028]); a guide portion which guides the fluid absorbed via the absorption portion (Faybishenko- Fig 1 Item 42- sample collection device, [0028]); and a diagnosis unit which generates disease information by diagnosing whether or not a disease is present through an antigen-antibody reaction of the fluid guided via the guide portion (Faybishenko- Fig 1 Item 44- diagnostic test, [0029]).
Regarding claim 4, modified Smith teaches all of the abovementioned claim 3 and further teaches wherein the medical examination kit further comprises a control unit (Faybishenko- Fig 1 Item 48- control, [0029]) which comprises: a diagnosis result display member which transmits disease information diagnosed by the diagnosis unit (Faybishenko- Fig 1 Item 50- data acquisition and transmission device); and a power supply member which supplies power (Faybishenko- [0032][0034]). 
Regarding claim 9, modified Smith teaches all of the abovementioned claim 1 and further teaches wherein the pad part comprises fastening bands which fasten the medical examination kit (Faybishenko- Fig 2 Item 88- transparent tape, [0048-0051]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0118241 A1) in view of Faybishenko (2014/0121487 A1) as applied to claim 1 above, and further in view of Davis (US 2011/0192419 A1).
Regarding claim 2, modified Smith teaches all of the abovementioned claim 1 but does not teach wherein the absorption pads comprise a plurality of pads, and are attached to a top of the waterproof pad so that parts to which the absorption pads are not attached guide the fluid, having passed through the defecation holes, to a center of the pad part.
Davis does teach wherein the absorption pads comprise a plurality of pads, and are attached to a top of the waterproof pad so that parts to which the absorption pads are not attached guide the fluid, having passed through the defecation holes, to a center of the pad part (Figs 1A-1E, [0020]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Smith’s absorbent pad with both waterproof and absorption parts with the further teachings of Davis’ plurality of pads with both waterproof and absorption parts in order to direct the flow or absorption of fluid to wherever the user intends for optimal waste collection.
Claim 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0118241 A1) in view of Faybishenko (2014/0121487 A1) as applied to claim 1 above, and further in view of Triener (US 2012/0299731 A1).
Regarding claim 5, modified Smith teaches all of the abovementioned claim 4 but does not teach wherein the body is provided with one or more load cells which measure weight information of a companion animal by detecting a variation in weight of the upper plate.
Triener does teach wherein the body is provided with one or more load cells which measure weight information of a companion animal by detecting a variation in weight of the upper plate (Fig 8 Item 806- scale, [0082]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Smith’s pet waste management system with the further teachings of Triener’s scale in order to monitor the weight of the user’s pet.
Regarding claim 6, modified Smith teaches all of the abovementioned claim 5 and further teaches wherein the control unit further comprises a module communication member which transmits at least one of the disease information diagnosed by the diagnosis unit (Faybishenko- Fig 1 Item 50- data acquisition and transmission device, [0031], [0034]) and the weight information of the companion animal measured by the load cells.
Regarding claim 7, modified Smith teaches all of the abovementioned claim 6 and further teaches a central server which comprises: a central communication member which receives at least one of disease information and weight information from the module communication member (Faybishenko- [0035]); a storage member which stores standard companion animal information (Faybishenko- [0039]); and a processing member which generates prescription information by comparing the disease information with the standard companion animal information stored in the storage member when the disease information is received via the central communication member and which generates degree-of-obesity information by comparing the received weight information with the standard companion animal information stored in the storage member when the weight information is received via the central communication member (Faybishenko- [0036], [0037]); wherein the central communication member transmits at least one of the prescription information and the degree-of-obesity information generated by the processing member (Faybishenko- [0036], [0037]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0118241 A1) in view of Faybishenko (2014/0121487 A1) as applied to claim 1 above, and further in view of Tomas (US 6,854,803).
Regarding claim 8, modified Smith teaches all of the abovementioned claim 1 but does not teach a catch hook which protrudes upward from a center of the body is formed on the body; and a stop member which is provided at a center of a bottom of the pad part and which is fitted over the catch hook is formed on the pad part.
Tomas does teach a catch hook which protrudes upward from a center of the body is formed on the body (Fig 3 Item 50- downwardly extending hooks, Col. 3 Lines 23-28); and a stop member which is provided at a center of a bottom of the pad part and which is fitted over the catch hook is formed on the pad part (Fig 3 Item 254- slits).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Smith’s concave shaped body and waterproof absorption pad with the further teachings of Tomas’ downward extending hooks and slits in order to fasten the two components in a secure way to limit the movement of the absorption pad.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB KELSEY HRUBES/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642